Citation Nr: 0830729	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-04 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a dental disorder for 
compensation and treatment purposes.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to April 
1973, from May 1973 to May 1976, from September 1991 to March 
1992, and from December 1995 to August 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, which denied the claim.

In January 2007 and March 2008, the Board remanded this case 
for additional development.  The case has now been returned 
to the Board for further appellate consideration.  As a 
preliminary matter, the Board finds that the remand 
directives have been complied with to the extent the veteran 
is seeking compensation for a dental disorder.  However, as 
addressed in the REMAND portion of the decision below, the 
development has not been completed to the extent the claim 
involves entitlement to treatment for a dental disorder.  
Accordingly, that aspect of the appellate claim must be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The only dental trauma shown by the service treatment 
records is to tooth number 8, which is already service 
connected due to trauma.


CONCLUSION OF LAW

The criteria for a grant of service connection for a dental 
disorder for compensation purposes are not met.  38 U.S.C.A. 
§§ 1712, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.381, 
17.161 (2007); VAOPGCPREC 5-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In this case, the veteran was sent 
pre-adjudication notice regarding this claim by a letter 
dated in May 2002, which is clearly prior to the July 2003 
rating decision that is the subject of this appeal.  He was 
also sent additional notification via letters dated in 
February 2007 and April 2008.  Taken together, these letters 
informed the veteran of what was necessary to substantiate 
his claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as well as 
the Court's holding in Quartuccio, supra.  In addition, the 
April 2008 letter contained the specific information 
regarding disability rating(s) and effective date(s) mandated 
by the Court's holding in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist has also been satisfied in 
this case.  All relevant medical records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  Nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested.  
In fact, he indicated in a May 2008 statement that he had no 
further evidence in his possession to submit.  Moreover, he 
was accorded a VA medical examination in March 2007 regarding 
this case.  Consequently, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence. 38 
C.F.R. § 3.159(a)(1).

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for dental disease or for injury of individual teeth 
or periodontal tissues, if such disease or injury is shown to 
have been incurred in or aggravated by active service.  38 
C.F.R. § 3.381(b).  However, service connection for treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and for periodontal disease will be considered 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  See 38 C.F.R. § 3.381(a).  As 
such, service connection for compensation purposes is not 
available for a dental condition other than for injuries 
sustained as a result of combat wounds or other dental 
trauma.  Moreover, under current VA regulations, compensation 
is only available for certain types of dental and oral 
conditions listed under 38 C.F.R. § 4.150, such as impairment 
of the mandible, loss of a portion of the ramus, and loss of 
a portion of the maxilla.  Compensation is available for loss 
of teeth only if such is due to loss of substance of body of 
maxilla or mandible.

The only dental trauma shown by the service treatment records 
is to tooth number 8, which is already service connected via 
an August 2007 rating decision.  Moreover, this finding is 
supported by the results of the March 2007 VA examination.  
Although other conditions were diagnosed on this examination, 
including severe generalized periodontal disease, the 
examiner indicated that these conditions were due to factors 
other than in-service dental trauma.

The Board does not dispute that the veteran received dental 
treatment during his active service.  However, the VA General 
Counsel has held that the term "service trauma" does not 
include the intended effects of treatment provided during a 
veteran's military service.  VAOPGCPREC 5-97.  In its opinion 
on the subject, the General Counsel noted, among other 
things, that the term "trauma" is ordinarily defined as a 
"physical injury caused by a blow, or fall . . ." or as a 
"wound; an injury inflicted more or less suddenly, by some 
physical agent."  In other words, an injury.  The General 
Counsel noted that treatment is given in order to remedy the 
effects of disease or injury, that dental treatment is not 
synonymous with dental trauma, and that it would be anomalous 
to conclude that the remedy for an injury or disease 
constituted further injury.  Based on the General Counsel's 
guidance, the Board must conclude that the veteran is not 
entitled to service connection based upon in-service 
treatment as it does not constitute service trauma.

In view of the foregoing, the Board must conclude that the 
record does not support a finding of an in-service dental 
injury/trauma while on active duty, other than to the already 
service-connected tooth number 8.  As the veteran's appeal is 
based solely upon in-service dental trauma, the Board must 
conclude that he is not entitled to service connection for 
compensation purposes other than tooth number 8.  Therefore, 
the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for a dental disorder for 
the purposes of compensation is denied.


REMAND

The Board's March 2008 remand directed, in part, that the RO 
adjudicate the claim of entitlement to service connection for 
a dental condition for treatment purposes in the first 
instance.  Following the Board's remand, correspondence was 
sent to the veteran in April 2008 which stated that the VA 
dental clinic having jurisdiction over the area in which he 
lived would be contacting him regarding treatment.  However, 
no formal determination appears to be of record as to whether 
the veteran is entitled to service connection for a dental 
disorder for treatment purposes as directed by the Board's 
remand.

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Consequently, this claim must again be 
remanded in order to ensure a formal adjudication of whether 
the veteran is entitled to service connection for the 
purposes of VA dental treatment.

Accordingly, this appeal is REMANDED for the following:

The claim of entitlement to service 
connection for a dental condition for 
treatment purposes must be adjudicated in 
the first instance.  A formal 
determination of this issue must be made 
and noted for the record.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC) which addresses all of the evidence obtained after the 
issuance of the last SSOC in June 2008, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


